DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 9-10, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. Claim 1 recites “determining, with the electronic processor, a 3D contour of the structure using the second single straight line segment” without describing how to use the second single straight line segment to determine a 3D contour of the structure. It is known to a person of ordinary skill in the art that it is impossible to determine a 3D contour of a structure just using a single straight line segment without additional information or process. One may arbitrarily draw a 3D contour around a single straight line segment, but that would not be determining. Therefore the claim omits steps of how to use the second single straight line segment to determine a 3D contour of the structure. Independent claims 9 and 18 have the similar issues. The dependent claims 2, 10, and 19 do not contribute to solve the issues. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 8-14, and 16-22 of U.S. Patent No. U.S. 10,762,636 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the corresponding conflicting claims anticipate the instant claims as shown in the table below.
16/944875
10,762,636 B2
1. A method for volumetric segmentation of a structure in a plurality of planar medical images, the method comprising: 
receiving, at an electronic processor, the plurality of planar medical images, wherein the plurality of planar medical images form a three dimensional (3D) volume including the structure;

detecting, with a user interface, a user selection at a first location in the first planar medical image; 
detecting, with the user interface, a user deselection at a second location in the first planar medical image, wherein the second location is different from the first location;
 prior to detecting the user deselection, receiving, with the user interface, a third location in the first planar medical image, wherein the third location is different from the first location and the second location; determining, with the electronic processor, a first two dimensional (2D) contour of the structure using a first single straight line segment between the third location and the first location; 
re-displaying, on the display, the first planar medical image with visual 
receiving, with the user interface, the second location after receiving the third location; determining, with the electronic processor, a second 2D contour of the structure using a second single straight line segment between the second location and the first location; and 
re-displaying, on the display, the first planar medical image with visual indicators of the second single straight line segment and the second 2D contour of the structure; and 
after detecting the user deselection, 















determining, with the electronic processor, a 3D contour of the structure using the second single straight line segment; 

determining, with the electronic processor, a long axis of the structure using the 3D contour of the structure; and outputting, with the electronic processor, a dimension of the long axis of the structure. 

receiving, at an electronic processor, the plurality of planar medical images, wherein the plurality of planar medical images form a three dimensional (3D) volume including the structure; 

detecting, with a user interface, a user selection at a first location in the first planar medical image; 
detecting, with the user interface, a user deselection at a second location in the first planar medical image, wherein the second location is different from the first location; 
prior to detecting the user deselection, receiving, with the user interface, a third location in the first planar medical image, wherein the third location is different from the first location and the second location; determining, with the electronic processor, a first two dimensional (2D) contour of the structure using a first single straight line segment between the third location and the first location; 
re-displaying, on the display, the first planar medical image with visual 
receiving, with the user interface, the second location after receiving the third location; determining, with the electronic processor, a second 2D contour of the structure using a second single straight line segment between the second location and the first location; and 
re-displaying, on the display, the first planar medical image with visual indicators of the second single straight line segment and the second 2D contour of the structure; and 
after detecting the user deselection, determining, with the electronic processor, an inclusion region of the 3D volume using the second single straight line segment, wherein the inclusion region consists of a portion of the structure; determining, with the electronic processor, a containment region of the 
determining, with the electronic processor, a long axis of the structure using the 3D contour of the structure; and outputting, with the electronic processor, a dimension of the long axis of the structure.

2.
3.
1.
4.
4.
5.
6.

8-10.
9-10.
11-12.
11.
11.
12.
14.
13-17.
16-20.
18-19.
21-22.
20.
21.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gritzky et al (U.S. Pub. 2005/0111710 A1, already of record), and in view of Wang et al (U.S. Pub. 2017/0249744 A1, already of record).
Regarding claim 1, Gritzky et al teaches a method for volumetric segmentation of a structure in a plurality of planar medical images (paragraphs [0007]-[0008], “a user interactive method for detecting the contour of an object within an image”, voxel data) the method comprising:
            receiving, at an electronic processor, the plurality of planar medical images, wherein the plurality of planar medical images form a three dimensional (3D) volume including the structure (paragraphs [0024]-[0025], “The ultrasound system 100 may continuously acquire ultrasound information at a frame rate that exceeds 50 frames per second”; “The image or volume 16 may be obtained by various techniques (e.g., conventional B-mode scanning, 3D scanning, real-time 3D or 4D imaging, volume 
           displaying, on a display, a first planar medical image from the plurality of planar medical images (paragraph [0028], “FIG. 3 illustrates an image 150 comprising diagnostic ultrasound data.” “The image 150 includes an object 152.” “The image 150 may comprise any diagnostic data, and may be based on a 2D, 3D, or 4D data set, for example”; “FIG. 12 illustrates a series of ultrasonic images displaying a method of defining a contour of an organ”); 
           detecting, with a user interface, a user selection at a first location in the first planar medical image (paragraph [0006], “an apparatus for detecting a contour of an object within an image comprises a user interface for selecting first and second points within an object which is within an image”; Fig. 6, 212); 
           detecting, with the user interface, a user deselection at a second location in the first planar medical image, wherein the second location is different from the first location (paragraph [0047], “The contour detection processor 46 deletes the second point 342 and recalculates the contour 352”);
           prior to detecting the user deselection (paragraph [0047], “The selecting and deleting of points may be done either during the method of FIG. 6, such as illustrated in FIG. 11, or after the entire contour has been calculated, such as illustrated in FIG. 10.”), 
                receiving, with the user interface, a third location in the first planar medical image, wherein the third location is different from the first location and the second location; determining, with the electronic processor, a first two dimensional (2D) contour of the structure using a first 
                  receiving, with the user interface, the second location after receiving the third location; determining, with the electronic processor, a second 2D contour of the structure using a second 
          after detecting the user deselection, determining, with the electronic processor, a 3D contour of the structure using the second 
         determining, with the electronic processor, a long axis of the structure using the 3D contour of the structure (paragraph [0043], “Once the contour has been defined, the user may utilize the measurement package of the diagnostic system to calculate area, volume, circumference, object axis (such as long and/or short axis), and longest 
          outputting, with the electronic processor, a dimension of the long axis of the structure (paragraph [0043], “Once the contour has been defined, the user may utilize the measurement package of the diagnostic system to calculate area, volume, circumference, object axis (such as long and/or short axis), and longest distance.”). 
However, Gritzky et al does not explicitly teach determining a first/second two dimensional (2D) contour of the structure using a first/second single straight line segment; re-displaying, on the display, the first planar medical image with visual indicators of the first/second single straight line segment and the first/second 2D contour of the structure, and determining a 3D contour of the structure using the second single straight line segment.
Wang et al, in the same field of endeavor, teaches determining a first/second two dimensional (2D) contour of the structure using a first/second single straight line segment; re-displaying, on the display, the first planar medical image with visual indicators of the first/second single straight line segment and the first/second 2D contour of the structure, and determining a 3D contour of the structure using the second single straight line segment (paragraph [0183]-[0187], “A line segment of length d.sub.1 on a slice of tumor may be drawn by the user, which may traverse the tumor.” “In some embodiments of the present disclosure, given the straight line d1 drawn by the user, an internal region centered at the midpoint of the straight line d1 with a radius of d3 (d3=d1/3) may be created, m positive seed points may be sampled in the internal region. The positive seed points may be part of the tumor. In some embodiments, d3=d1/l, l may 
Regarding claim 2, Gritzky et al teaches wherein the dimension is a first dimension, wherein the method further comprising determining, with the electronic processor, a short axis of the structure using the 3D contour of the structure; and outputting, with the electronic processor, a second dimension of the short axis of the structure (paragraph [0043], “Once the contour has been defined, the user may utilize the measurement package of the diagnostic system to calculate area, volume, circumference, object axis (such as long and/or short axis), and longest distance.”). 
Claims 18-19 recite a non-transitory machine-readable storage medium for use in connection with a system comprising an electronic processor, a display, and a user interface, the non-transitory machine-readable storage medium comprising instructions that when executed by the electronic processor cause the electronic processor to the method as in claims 1-2. The combination of Gritzky et al and Wang et al suggests a .
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gritzky et al, and in view of Wang et al and Lee et al (U.S. Pub. 2009/0097728 A1, already of record).
Regarding claim 9, Gritzky et al teaches a system for determining volumetric segmentation of a structure in a plurality of planar medical images (Figs. 1-2, paragraphs [0023]-[0025], processor 116, display 118, user input 120), the system comprising: 
          a display (display 118); 
          a user interface (user input 120); and 
          an electronic processor (processor 116) configured to 
               receive the plurality of planar medical images, wherein the plurality of planar medical images form a three dimensional (3D) volume including the structure and a plurality of voxels (paragraphs [0024]-[0025], “The ultrasound system 100 may continuously acquire ultrasound information at a frame rate that exceeds 50 frames per second”; “The image or volume 16 may be obtained by various techniques (e.g., 
             display, on the display, a first planar medical image from the plurality of planar medical images (paragraph [0028], “FIG. 3 illustrates an image 150 comprising diagnostic ultrasound data. “ “The image 150 includes an object 152.” “The image 150 may comprise any diagnostic data, and may be based on a 2D, 3D, or 4D data set, for example”; “FIG. 12 illustrates a series of ultrasonic images displaying a method of defining a contour of an organ”), 
           detect, with the user interface, a user selection at a first location in the first planar medical image (paragraph [0006], “an apparatus for detecting a contour of an object within an image comprises a user interface for selecting first and second points within an object which is within an image”; Fig. 6, 212), 
          detect, with the user interface, a user deselection at a second location in the first planar medical image, wherein the second location is different from the first location (paragraph [0047], “The contour detection processor 46 deletes the second point 342 and recalculates the contour 352”),
           prior to detecting the user deselection ((paragraph [0047], “The selecting and deleting of points may be done either during the method of FIG. 6, such as illustrated in FIG. 11, or after the entire contour has been calculated, such as illustrated in FIG. 10.”), 
                       receive, with the user interface, a third location in the first planar medical image, wherein the third location is different from the first location and the second location, determine a first two dimensional (2D) contour of the structure using a first 
                     receive, with the user interface, the second location after receiving the third location, determine a second 2D contour of the structure using a second 
                after detecting the user deselection, determine a 3D contour of the structure based on a border in the 3D volume between the voxels belonging to the foreground class and the voxels belonging to the background class (Figs. 5-7, paragraph [0036], “If a 3D image was being processed, the subcontour defined on the 3D image would comprise an irregularly shaped volume.” Fig. 5, paragraph [0032], “the contour detection processor 46 may define a search area 206 having an inner limit 202 and an outer limit 204 surrounding the approximation path 194”.),
              determine a long axis of the structure using the 3D contour of the structure (paragraph [0043], “Once the contour has been defined, the user may utilize the 
              output a dimension of the long axis of the structure (paragraph [0043], “Once the contour has been defined, the user may utilize the measurement package of the diagnostic system to calculate area, volume, circumference, object axis (such as long and/or short axis), and longest distance.”). 
However, Gritzky et al does not explicitly teach to determine a first/second two dimensional (2D) contour of the structure using a first/second single straight line segment, re-display, on the display, the first planar medical image with visual indicators of the first/second single straight line segment and the first/second 2D contour of the structure. Gritzky et al also does not explicitly teach to classify the voxels as belonging to either a foreground class or a background class using the second single straight line segment.
Wang et al, in the same field of endeavor, teaches to determine a first/second two dimensional (2D) contour of the structure using a first/second single straight line segment, re-display, on the display, the first planar medical image with visual indicators of the first/second single straight line segment and the first/second 2D contour of the structure (paragraph [0183]-[0187], “A line segment of length d1 on a slice of tumor may be drawn by the user, which may traverse the tumor.” “In some embodiments of the present disclosure, given the straight line d1 drawn by the user, an internal region centered at the midpoint of the straight line d1 with a radius of d3 (d3=d1/3) may be created, m positive seed points may be sampled in the internal region. The positive 3=d1/l, l may be an integer greater than 1. In some embodiments, the internal region may be completely restricted in the tumor region.” paragraphs [0196]-[0197], various contours and boundaries). Gritzky et al and Wang et al have the similar hardware and software architectures. In view of Wang et al, a person having ordinary skill in the art before the effective filing date of the claimed invention, e.g., a computer software engineer, may modify Gritzky et al to include the relevant feature of Wang et al. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Gritzky et al and Wang et al to obtain the claimed limitations
Lee et al, also in the same field of endeavor, teaches to classify the voxels as belonging to either a foreground class or a background class 
Regarding claim 10, the combination of Gritzky et al, Wang et al, and Lee et al would suggest wherein the dimension is a first dimension, wherein the electronic processor is further configured to determine a short axis of the structure using the 3D contour of the structure, and output a second dimension of the short axis of the structure (Gritzky et al : paragraph [0043], “Once the contour has been defined, the user may utilize the measurement package of the diagnostic system to calculate area, volume, circumference, object axis (such as long and/or short axis), and longest distance.”).
Allowable Subject Matter
Claims 3-8, 11-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613